Title: To Thomas Jefferson from James Sullivan, 7 December 1807
From: Sullivan, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston 7th December 1807
                        
                        We are, of course, in a state of doubt and uncertainty in regard to a war with Great Britain here; nor do I
                            find that you have much more knowledge on the subject at Washington. Should such a war happen we have much to do in this
                            state to prepare the ship for action. The decks must be cleared. There is no way to carry on a war with that vigour which
                            is necessary to success without the decisive aid of a Judiciary: our Judiciary here, would, under any circumstances that
                            can take place, be decidedly against the Government of the United States and on the part of England. Seven years have been
                            spent in packing a throng of magistrates, of various grades, and different powers, for this purpose. these by our
                            constitution cannot be removed from office, but impeachment of the house before the senate, or by the governor with advice
                            of council on the request of both houses. There is no chance of gaining a vote of the senate, or of
                            a considerable majority of the house on this occasion. What another election may produce in our legislature I know not.
                            The Judiciary or the United States in this district is still more unproptious to the safety of the country. To send our sons into the field
                            against an invading enemy, & to leave a great number of the enemies friends in their rear, as orators, scriblers, and
                            printers, would never do; and yet this must be case, unless we can obtain a Judiciary whose sentiments are favourable to
                            the sovereignty and interest of the Nation.
                        Our Legislature of this State will soon be in session, but I know not where so necessary a reform is to be
                            begun: nor do I expect, or wish, you to answer that question: but I am lead to conclude, that it may originate in an act,
                            or recommendation of Congress. It now appears to me, to have become a very Serious, and interesting question. We shall, if
                            a war takes place, be instantly plunged in a civil war in this state if the Judiciary continues as it is at present, and yet
                            I do not conceive of a medy. 
                  I am, with high respect and personal attachment, your most humble Servant
                        
                            James Sullivan
                            
                        
                        
                            Some days since I was induced by my feelings for Dr Waterhouse, as a persecuted sufferer among the
                                republicans to write a letter in his favour in regard to the hospital of the United States here. I did not known then,
                                that Dr Eustis would expect it—I do not wish to be considered as interfering in that business—it is now expected
                                here that Eustis will have it
                        
                    